 

INTERCREDITOR AND SUBORDINATION AGREEMENT

 

This INTERCREDITOR AND SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
June 27, 2012, and entered into by and between WELLS FARGO GAMING CAPITAL, LLC,
a Delaware limited liability company (“WFGC”), in its capacity as agent under
the Loan Documents (as hereinafter defined), including its successors and
assigns in such capacity from time to time (“Agent”) and MICHAEL J. TRUCANO, as
seller’s representative under the Trucano Documents (as defined below)
(“Trucano”).

 

RECITALS

 

Reference is made to that certain Credit Agreement, dated as of June 26, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), by and among Nevada Gold & Casinos, Inc., a Nevada
corporation (“Parent”), A.G. Trucano, Son & Grandsons, Inc., a South Dakota
corporation (“Borrower”), the lenders party to the Credit Agreement as “Lenders”
(each of such Lenders, together with their successors and permitted assigns, are
referred to hereinafter as a “Lender”), and Agent, providing for a revolving
loan facility pursuant to which such Lenders have or may provide financial
accommodations to Borrower. The obligation of Borrower to repay such financial
accommodations under the Credit Agreement is guaranteed by Parent and the other
Guarantors (as hereinafter defined). All capitalized terms in this Agreement not
defined in this Agreement shall have the meanings set forth in the Credit
Agreement and Schedule 1.1 to the Credit Agreement, which are incorporated by
reference into this Agreement by reference for all purposes as if fully set
forth at length.

 

Further reference is made to that certain Stock Purchase Agreement, dated as of
October 18, 2011 (as amended, restated, supplemented, or otherwise modified from
time to time through the date hereof, the “Trucano Stock Purchase Agreement”),
between Parent, NG South Dakota, LLC, a South Dakota limited liability company
(“NG South Dakota”), as purchaser (in such capacity, “Purchaser”), Borrower and
each of the stockholders of Borrower signatories thereto (each of such
stockholders are referred to hereinafter each individually as a “Seller” and
collectively, as the “Sellers”), providing for the sale by Sellers of all of the
issued and outstanding shares of the capital stock of AG Trucano in exchange for
the aggregate purchase price of $5,135,324 and 13,223 shares of Equity Interests
of Parent.

 

Further reference is made to those certain promissory notes dated January 27,
2012, issued by NG South Dakota to the Sellers in the aggregate original
principal amount of $1,885,324 (the “Trucano Promissory Notes”).

 

Further reference is made to that certain Intercreditor Agreement, dated as of
March 30, 2012 (the “Term Loan Intercreditor Agreement”), by and between WFGC,
in its capacity as administrative agent (in such capacity, together with its
successors and assigns, if any, in such capacity, “Term Loan Agent”) under that
certain Credit Agreement, dated as of October 7, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Term Loan Credit
Agreement”), by and among Parent, certain Subsidiaries of Parent party thereto,
the lenders from time to time party thereto, and Term Loan Agent and Trucano.

 

The obligations of (a) Borrower and the Guarantors under the Loan Documents are
secured by Liens on substantially all of the assets of Borrower and the
Guarantors, including the Equity Interests of Borrower (the “AG Trucano Equity
Interests,” as further defined below); and (b) Parent and NG South Dakota under
the Trucano Documents are secured by Liens on the AG Trucano Equity Interests
and all of the assets of Borrower.

 

page 1 of 14

 

 

Pursuant to the Term Loan Intercreditor Agreement, the Liens securing the
obligations incurred under the Term Loan Credit Agreement are junior to the
Liens securing the Trucano Debt (as defined below) in accordance with the terms
and conditions of the Tem Loan Intercreditor Agreement.

 

Agent, for itself and on behalf of the Loan Document Claimholders, and Trucano,
for himself and on behalf of the Sellers, desire to enter into this Agreement to
(a) confirm the relative priority of their respective Liens in the Collateral
(as hereinafter defined), and (b) address certain other matters.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth, and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1. Definitions; Rules of Construction.

 

1.1           Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:

 

“AG Trucano” has the meaning set forth in the recitals to this Agreement.

 

“AG Trucano Equity Interests” means all of the Equity Interests in AG Trucano
owned by NG South Dakota.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Bank Product Obligations” has the meaning set forth in the Credit Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

“Borrower” has the meaning set forth in the recitals to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in Los Angeles, California, are authorized or required by law to close.

 

“Collateral” means (a) the AG Trucano Equity Interests, (b) all of the assets of
NG South Dakota, whether real, personal or mixed, and (c) all of the assets of
Borrower, whether real, personal or mixed.

 

“Credit Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Equity Interests” means, with respect to a person, all of the shares,
membership interests, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in such person, whether voting
or nonvoting, including capital stock (or other ownership or profit interests or
units), preferred stock, or any other “equity security.”

 

“Excess Loan Document Debt” means the sum of (a) the amount of Loan Document
Debt that is in excess of the Loan Document Cap, plus (b) the portion of
interest and fees that accrues or is charged with respect to that portion of the
Loan Document Debt described in clause (a) of this definition.

 

page 2 of 14

 

 

 

“Excluded Subsidiaries” means CGC Holdings LLC, CGE Assets, Inc., Nevada Gold
BVR, L.L.C., Gold Mountain Development, LLC, Nevada Gold Speedway, the
Immaterial Subsidiaries, NG Washington, LLC, NG Washington II, LLC, NG
Washington II Holdings, LLC and NG Washington III, LLC and “Excluded Subsidiary”
means any one of them.

 

“Guarantors” means Parent and each of its Subsidiaries party to the “Guaranty
and Security Agreement” as that term is defined in the Credit Agreement as
guarantors (including NG South Dakota).

 

“Immaterial Subsidiaries” means Nevada Gold Vicksburg, LLC, Nevada Gold NY,
Inc., Nevada Gold Management Services, Inc., Texas City Limits, LLC, Gold River,
LLC, and Black Hawk Gold, Ltd.

 

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other federal, state, or foreign law
for the relief of debtors or affecting creditors’ rights generally with respect
to Parent or any of its Subsidiaries; (b) any other voluntary or involuntary
insolvency or bankruptcy case or proceeding, or any receivership, liquidation or
other similar case or proceeding with respect to Parent or any of its
Subsidiaries or with respect to a material portion of its assets; (c) any
liquidation, dissolution, or winding up of Parent or any of its Subsidiaries
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or (d) any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of Parent or any of its Subsidiaries.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever.

 

“Lenders” has the meaning set forth in the recitals to this Agreement.

 

“Loan Document Cap” means, as of any date of determination, the greater of (a)
the Maximum Revolver Amount as of such date, and (b) the result of (i)
$1,700,000 minus (ii) the aggregate amount of the Loan Document Debt repaid by
Borrower since the immediately preceding June 1st (the “June Lookback Date”) to
the extent, as of such date of determination, such repaid amount has not been
reborrowed by Borrower subsequent to such June Lookback Date (which greater
amount shall be increased by the amount of all interest, fees, costs, expenses,
indemnities, and other amounts accrued or charged with respect to any of the
Loan Document Debt (other than Loan Document Debt in excess of such greater
amount) as and when the same accrues or becomes due and payable, irrespective of
whether the same is added to the principal amount of the Loan Document Debt
(other than Loan Document Debt in excess of such greater amount) and including
the same as would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable, in
whole or in part, in any such Insolvency Proceeding).

 

“Loan Document Claimholders” means, as of any date of determination, the holders
of the Loan Document Debt at that time, including (a) Agent, (b) the Lenders,
and (c) the Bank Product Providers.

 

“Loan Document Collateral Documents” means the “Guaranty and Security Agreement”
as that term is defined in the Credit Agreement and any other agreement,
document, or instrument pursuant to which a Lien is granted (or purported to be
granted) securing any Loan Document Debt or under which rights or remedies with
respect to such Liens are governed.

 

page 3 of 14

 

 

“Loan Document Debt” means all Obligations (as that term is defined in the
Credit Agreement) and all other amounts owing, due, secured under the terms of
any Loan Document, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
all Bank Product Obligations, all obligations to provide cash collateral in
respect of Bank Product Obligations or indemnities in respect thereof, and any
other indemnities or guarantees (including, in each case, all amounts accruing
on or after the commencement of any Insolvency Proceeding relating to Parent or
any of its Subsidiaries, or that would have accrued or become due under the
terms of the Loan Documents but for the effect of the Insolvency Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding), in each case whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured.

 

“Loan Document Default” means any “Event of Default”, as such term is defined in
the Credit Agreement.

 

“Loan Document Priority Debt” means all Loan Document Debt other than Excess
Loan Document Debt.

 

“Loan Documents” means the Credit Agreement, the Loan Document Collateral
Documents, and each of the other “Loan Documents” (as that term is defined in
the Credit Agreement).

 

“Maximum Revolver Amount” means $1,700,000; provided that the Maximum Revolver
Amount shall automatically reduce by $500,000 on the last day of July of each
fiscal year prior to the Revolver Maturity Date, $400,000 on the last day of
August of each fiscal year prior to the Revolver Maturity Date, $175,000 on the
last day of September of each fiscal year prior to the Revolver Maturity Date,
$125,000 on the last day of October of each fiscal year prior to the Revolver
Maturity Date, $100,000 on the last day of each of November, December, January,
February, and March of each fiscal year prior to the Revolver Maturity Date, and
shall increase from $0 back to $1,700,000 on the first day of June of each
fiscal year prior to the Revolver Maturity Date.

 

“NG South Dakota” has the meaning set forth in the recitals to this Agreement.

 

“Obligations” has the meaning set forth in the Credit Agreement.

 

“Parent” has the meaning set forth in the recitals to this Agreement.

 

“Payment in Full of Loan Document Priority Debt” means (a) payment in U.S.
Dollars in full in cash or immediately available funds of all of the Loan
Document Priority Debt (other than outstanding Bank Product Obligations and
other than unasserted contingent indemnification obligations); (b) the earlier
of (i) termination or expiration of all Commitments of the Lenders to extend
credit to Borrower, and (ii) the Revolver Maturity Date; and (c) termination of,
or providing cash collateral (in an amount, to the extent, and in the manner
required by the Credit Agreement) in respect of, all Bank Product Obligations
that constitute Loan Document Priority Debt.

 

“Payment in Full of Trucano Debt” means payment in U.S. Dollars in full in cash
or immediately available funds of all of the Trucano Debt (other than unasserted
contingent indemnification obligations).

 

“Permitted Payment” has the meaning set forth in Section 2.1(a).

 

“Purchase Notice” has the meaning set forth in Section 6.1.

 

page 4 of 14

 

 

“Revolver Maturity Date” means March 31, 2013 unless Trucano has agreed in a
writing delivered to Agent to the extension of such date (in which case the
Revolver Maturity Date shall be such date that Trucano has agreed to in such
writing delivered to Agent); provided that the Revolver Maturity Date shall in
no event be later than October 7, 2014.

 

“Seller” and “Sellers” have the respective meanings set forth in the recitals to
this Agreement.

 

“Standstill Notice” means a written notice from Agent to Trucano identified by
its terms as a “Standstill Notice” for purposes of this Agreement and stating
that a Loan Document Default has occurred and is continuing.

 

“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity in which that person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Term Loan Agent” has the meaning set forth in Section 8.10.

 

“Term Loan Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Term Loan Intercreditor Agreement” has the meaning set forth in the recitals to
this Agreement.

 

“Trucano” has the meaning set forth in the preamble to this Agreement.

 

“Trucano Collateral Documents” means the Trucano Security Agreement and any
other agreement, document, or instrument pursuant to which a Lien is granted (or
purported to be granted) securing any Trucano Debt or under which rights or
remedies with respect to such Liens are governed.

 

“Trucano Debt” means all amounts owing, due, or secured under the terms of the
Trucano Documents, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
indemnities, guarantees (including, in each case, all amounts accruing on or
after the commencement of any Insolvency Proceeding relating to Parent or any of
its Subsidiaries, or that would have accrued or become due under the terms of
the Trucano Documents but for the effect of the Insolvency Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding), in each case whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured.

 

“Trucano Documents” means the Trucano Stock Purchase Agreement, the Trucano
Promissory Notes, and the Trucano Collateral Documents.

 

“Trucano Promissory Notes” has the meaning set forth in the recitals to this
Agreement.

 

“Trucano Security Agreement” means that certain Security Agreement, dated as of
January 27, 2012, by and among Trucano, NG South Dakota, and Borrower.

 

“Trucano Stock Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.

 

page 5 of 14

 

 

“UCC” means the Uniform Commercial Code (or any similar or comparable
legislation) as in effect in any applicable jurisdiction.

 

“WFGC” has the meaning set forth in the recitals to this Agreement.

 

1.2         Construction. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The word “person” means any natural person, corporation, trust,
business trust, joint venture, joint stock company, association, company,
limited liability company, partnership, governmental authority, or other entity.
The term “or” shall be construed to have, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” Unless the context
requires otherwise: (a) except as otherwise provided herein, any definition of
or reference to any agreement, instrument, or other document herein shall be
construed as referring to such agreement, instrument, or other document as from
time to time amended, restated, supplemented, modified, renewed, extended,
refinanced, refunded, or replaced, and (b) any definition of or reference to
Loan Document Debt shall be construed as referring to the Loan Document Debt as
from time to time amended, restated, supplemented, modified, renewed, extended,
refinanced, refunded, or replaced.

 

SECTION 2. Subordination.

 

2.1         Subordination.

 

(a)          Until the Payment in Full of Loan Document Priority Debt, Trucano
(on behalf of himself and the other Sellers) hereby subordinates the Trucano
Debt and any and all claims now or hereafter owing to it by Borrower or any
Guarantor under the Trucano Documents to any and all claims of Agent and the
Lenders in respect of the Loan Document Priority Debt (including, without
limitation, interest, fees, or costs on the Loan Document Priority Debt paid or
accrued after the commencement of any Insolvency Proceeding and whether or not
such claims are deemed allowed or recoverable in such Insolvency Proceeding),
and to the payment of or for adequate protection on the Loan Document Priority
Debt pursuant to any Insolvency Proceeding, and, agrees that all Loan Document
Priority Debt shall be paid in full in cash or otherwise satisfied to the
satisfaction of the Lenders, and the Commitments shall be terminated, before any
payment may be made on the Trucano Debt or other claims of Trucano or any other
Seller under the Trucano Documents, whether of principal or interest or other
indebtedness or other obligations; provided, however, that so long as Trucano
has not received a Standstill Notice from Agent, Borrower and the Guarantors may
make and Trucano may receive and retain regularly scheduled principal and
interest payments as set forth in the Trucano Promissory Notes as in effect on
the date hereof (the “Permitted Payments”).

 

(b)          Except for the Permitted Payments, Trucano (on behalf of itself and
the other Sellers) agrees not to accept any payment or distribution of any kind
(whether in cash or property other than equity securities in Parent ) upon or in
respect of the Trucano Documents (from Borrower, any Guarantor or otherwise),
nor make any transfer of the Trucano Promissory Notes to third parties not party
to this Agreement, nor take any other action designed to secure indirectly from
Borrower or any Guarantor any payment on account of the Trucano Documents,
without the express, prior written consent of Agent, and Trucano agrees to pay
over to Agent any funds or other distributions that may be received by it from
Borrower or any Guarantor (i) as a prepayment at any time or (ii) as a payment
or distribution on account of the Trucano Debt, at any time until the Payment in
Full of Loan Document Priority Debt. In case any funds or other distributions
shall be paid or delivered to Trucano or any other Seller under the
circumstances described in clause (i) or (ii) of the preceding sentence before
the Payment in Full of Loan Document Priority Debt, such funds or other
distributions shall be held in trust by Trucano or such other Seller for the
Lenders and immediately paid and delivered to Agent (in the form received
endorsed over to Agent).

 

page 6 of 14

 

 

(c)          Until the Payment in Full of Loan Document Priority Debt, neither
Trucano nor any other Seller shall (i) take any action or exercise any remedy
against Borrower or any Guarantor to enforce the Trucano Promissory Notes, or
(ii) commence, or join with any other creditor of Borrower or any Guarantor in
commencing, any bankruptcy, reorganization or other Insolvency Proceeding
against Borrower or any Guarantor. Trucano understands and agrees that Agent
shall have the right, but shall have no obligation, to cure any default under
the Trucano Promissory Notes without the prior written consent of Trucano or any
other Seller.

 

(d)          Trucano (on behalf of itself and the other Sellers) agrees that the
priority of the Loan Document Priority Debt set forth above shall continue
during any Insolvency Proceeding. In the event of any payment, distribution,
division or application, partial or complete, voluntary or involuntary, by
operation of law or otherwise, of all or any part of the property, assets or
business of Borrower or any Guarantor, or the proceeds thereof, or any
securities of Borrower or any Guarantor, to Trucano, by reason of any
liquidation, dissolution or other winding up of Borrower or any Guarantor or its
business or by reason of any sale or Insolvency Proceeding, then any such
payment or distribution of any kind or character, whether in cash, property or
securities, which, but for the subordination provisions of this Section 2, would
otherwise be payable or deliverable upon or in respect of the Trucano Debt,
shall instead be paid over or delivered directly to Agent, for application to
the payment of the Loan Document Priority Debt, to the extent necessary to make
payment of the Loan Document Priority Debt remaining unpaid after giving effect
to any concurrent payment or distribution to Agent, and no holder of the Trucano
Debt shall receive any such payment or distribution or any benefit therefrom to
such extent until the Payment in Full of Loan Document Priority Debt, after
which such payments or distributions may be applied to payment of the Trucano
Debt.

 

SECTION 3. Lien Priorities; Certain Acknowledgment and Agreements.

 

3.1           Relative Priorities. Notwithstanding the date, time, method,
manner, or order of grant, attachment, or perfection of any Liens in the
Collateral securing the Loan Document Priority Debt or of any Liens in the
Collateral securing the Trucano Debt – including, in each case, notwithstanding
whether any such Lien is granted (or secures Trucano Debt or Loan Document
Priority Debt relating to the period) before or after the commencement of any
Insolvency Proceeding – and notwithstanding any contrary provision of the UCC or
any other applicable law or the Loan Documents or any defect or deficiencies in,
or failure to attach or perfect, the Liens securing the Trucano Debt, or any
other circumstance whatsoever, Trucano and Agent hereby agree that: (a) any Lien
with respect to the Collateral securing any Loan Document Priority Debt, whether
such Lien is now or hereafter held by or on behalf of, or created for the
benefit of, Trucano or any agent or trustee therefor, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation,
or otherwise, shall be senior in all respects and prior to any Lien with respect
to the Collateral securing any Trucano Debt and any Excess Loan Document Debt;
and (b) any Lien with respect to the Collateral securing any Trucano Debt,
whether such Lien is now or hereafter held by or on behalf of, or created for
the benefit of, Agent or any other Loan Document Claimholder or any agent or
trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be
junior and subordinate in all respects to any Lien with respect to the
Collateral securing any Loan Document Priority Debt and senior in all respects
and prior to any Lien with respect to the Collateral securing any Excess Loan
Document Debt.

 

page 7 of 14

 

 

3.2           Acknowledgments and Agreements. So long as the Payment in Full of
Loan Document Priority Debt has not occurred, the parties hereto agree that
neither Borrower, any Guarantor, nor any Excluded Subsidiary shall grant or
permit any Liens on any assets of any Borrower or Guarantor other than the
assets of Borrower and the AG Trucano Equity Interests to secure any Trucano
Debt without the express written consent of Agent. Each of Agent and Trucano
agrees that it will not (and hereby waives any right to), directly or
indirectly, contest, or support any other person in contesting, in any
proceeding (including any Insolvency Proceeding), (a) the extent, validity,
attachment, perfection, priority, or enforceability of a Lien held by or on
behalf of any Loan Document Claimholder in any asset of Borrower or any
Guarantor (or the extent, validity, allowability, or enforceability of any Loan
Document Debt secured thereby or purported to be secured thereby) or by or on
behalf of Trucano in the Collateral (or the extent, validity, allowability, or
enforceability of any Trucano Debt secured thereby or purported to be secured
thereby), as the case may be, or the provisions of this Agreement; provided,
that nothing in this Agreement shall be construed to prevent or impair the
rights of Agent, any other Loan Document Claimholder, or Trucano to enforce the
terms of this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the Trucano Debt and the Loan Document Debt.

 

SECTION 4. Exercise of Remedies. Until the Payment in Full of Loan Document
Priority Debt has occurred, whether or not any Insolvency Proceeding has been
commenced by or against Parent or any of its Subsidiaries, neither Trucano nor
any other Seller will (a) exercise or seek to exercise any rights or remedies
(including any secured creditor remedies) with respect to the Collateral, or (b)
contest, protest, or object to any exercise of rights or remedies or forbearance
from the exercise of any rights or remedies with respect to the Collateral by
any Loan Document Claimholder. In connection with any exercise of rights or
remedies with respect to the Collateral, the Loan Document Claimholders may
enforce the provisions of the Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. The foregoing to the contrary notwithstanding, Trucano
may (i) take any action (not adverse to the priority status of the Liens in the
Collateral securing the Loan Document Priority Debt, or the rights of any Loan
Document Claimholder to exercise rights or remedies with respect to the
Collateral) in order to create or perfect their Liens in and to the Collateral,
(ii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of Trucano or
any other Seller, including any claims secured by the Collateral, if any, (iii)
if an Insolvency Proceeding has been commenced by or against Borrower or any
Guarantor, file a claim or statement of interest with respect to the Trucano
Debt, (iv) vote on any plan of reorganization and make any filings and motions
that are, in each case, not in contravention of the provisions of this
Agreement, with respect to the Trucano Debt and the Collateral, or (v) join (but
not exercise any control with respect to) any judicial foreclosure proceeding or
other judicial lien enforcement proceeding with respect to the Collateral
initiated by a Loan Document Claimholder to the extent that any such action
could not reasonably be expected, in any material respect, to restrain, hinder,
limit, delay for any material period or otherwise interfere with such
enforcement action by such Loan Document Claimholder (it being understood that
neither Trucano nor any other Seller shall be entitled to receive any proceeds
thereof unless otherwise expressly permitted herein).

 

SECTION 5. Proceeds.

 

5.1           Application of Proceeds. Regardless of whether an Insolvency
Proceeding has been commenced by or against Parent or any of its Subsidiaries,
any proceeds of the Collateral received in connection with any exercise of
rights or remedies (including any secured creditor remedies) and any proceeds of
the Collateral received (or amounts distributed on account of the Liens in the
Collateral) in connection with any Insolvency Proceeding involving Parent or its
Subsidiaries (at such time as Collateral or proceeds or other amounts have been
monetized) shall be applied (a) first, to the payment in full in cash or cash
collateralization of the Loan Document Priority Debt in accordance with the Loan
Documents, (b) second, to the payment in full in cash of the Trucano Debt in
accordance with the Trucano Documents, and (c) third, to the payment in full in
cash or cash collateralization of the Excess Loan Document Debt in accordance
with the Loan Documents.

 

page 8 of 14

 

 

5.2           Turnover. Until the Payment in Full of Loan Document Priority Debt
has occurred (irrespective of whether any Insolvency Proceeding has been
commenced by or against Parent or any of its Subsidiaries), any Collateral or
proceeds thereof received by Trucano or any other Seller (a) as a result of
Trucano’s or such Seller’s collusion with Parent or any of its Subsidiaries in
violating the rights of the Loan Document Claimholders under this Agreement, or
(b) otherwise in violation of the terms of this Agreement, shall be segregated
and held in trust and forthwith paid over to Agent in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.

 

SECTION 6. Purchase Option.

 

6.1           Purchase Option. Upon receipt by Trucano of a Standstill Notice
from Agent, Trucano shall have the right, but not the obligation, upon five (5)
Business Days prior written notice (the “Purchase Notice”) from Trucano to Agent
to acquire from the Lenders all (but not less than all) of the right, title, and
interest of the Lenders in and to the Loan Document Priority Debt. The Purchase
Notice, if given, shall be irrevocable.

 

6.2           Purchase and Sale. On the date specified by Trucano in the
Purchase Notice (which shall not be more than five (5) Business Days after the
receipt by Agent of the Purchase Notice), the Lenders shall sell to Trucano and
Trucano shall purchase from the Lenders, the Loan Document Priority Debt.

 

6.3           Purchase Price. On the date of such purchase and sale, Trucano
shall pay to Agent, for the benefit of the Lenders, as the purchase price
therefor, the full amount of all the Loan Document Priority Debt (other than
contingent obligations) then outstanding and unpaid.

 

6.4           Wire Transfer; Calculation of Interest. Such purchase price shall
be remitted by wire transfer of federal funds to such bank account of Agent as
Agent may designate in writing to Trucano for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by Trucano to the bank account designated by
Agent are received in such bank account prior to 11:00 a.m., California time,
and interest shall be calculated to and including such Business Day if the
amounts so paid by Trucano to the bank account designated by Agent are received
in such bank account later than 11:00 a.m., California time.

 

6.5           No Representation or Warranty. Such purchase shall be effected by
the execution and delivery of a customary form of assignment and acceptance
agreement and shall be expressly made without representation or warranty of any
kind by Agent or the Lenders as to the Loan Document Debt so purchased, or
otherwise, and without recourse to Agent or the Lenders, except that the Lenders
shall represent and warrant: (a) that the amount quoted by the Lenders as the
purchase price represents the amount shown as owing with respect to the claims
transferred as reflected on their books and records, (b) they own, or have the
right to transfer to Trucano, the rights being transferred, and (c) such
transfer will be free and clear of Liens.

 

page 9 of 14

 

 

 

SECTION 7. Bailee for Perfection.

 

7.1           Bailee for Perfection. Agent and Trucano each agree to hold or
control that part of the Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
or other applicable law (such Collateral being referred to as the “Pledged
Collateral”), as bailee and as a non-fiduciary representative for Trucano or
Agent, as applicable (such bailment and agency being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2), 9-313(c), 9-104,
9-105, 9-106, and 9-107 of the UCC), solely for the purpose of perfecting the
security interest granted under the Loan Documents or the Trucano Documents, as
applicable. Agent shall have no obligation whatsoever to Trucano to ensure that
the Pledged Collateral is genuine or owned by NG South Dakota or AG Trucano or
to preserve rights or benefits of any person except as expressly set forth in
this Section 6.1. Trucano shall have no obligation whatsoever to Agent or any
other Loan Document Claimholder to ensure that the Pledged Collateral is genuine
or owned by NG South Dakota or AG Trucano or to preserve rights or benefits of
any person except as expressly set forth in this Section 6.1. The duties or
responsibilities of Agent under this Section 6.1 shall be limited solely to
holding or controlling the Pledged Collateral as bailee and non-fiduciary
representative in accordance with this Section 6.1 and delivering the Pledged
Collateral upon a Payment in Full of Loan Document Priority Debt as provided in
Section 6.2. The duties or responsibilities of Trucano under this Section 6.1
shall be limited solely to holding or controlling the Pledged Collateral as
bailee and non-fiduciary representative in accordance with this Section 6.1.
Agent acting pursuant to this Section 6.1 shall not have by reason of the Loan
Documents, the Trucano Documents, or this Agreement a fiduciary relationship in
respect of Trucano. Trucano acting pursuant to this Section 6.1 shall not have
by reason of the Loan Documents, the Trucano Documents, or this Agreement a
fiduciary relationship in respect of Agent or any other Loan Document
Claimholder.

 

7.2           Payment in Full of Loan Document Priority Debt. Upon the Payment
in Full of Loan Document Priority Debt, Agent shall, to the extent permitted by
applicable law, deliver the remaining tangible Pledged Collateral (if any)
together with any necessary endorsements, first, to Trucano to the extent
Trucano Debt remain outstanding as confirmed in writing by Trucano, and, to the
extent that Trucano confirms no Trucano Debt is outstanding, and second, to
Parent to the extent no Trucano Debt or Loan Document Debt remain outstanding
(in each case, so as to allow such person to obtain possession or control of
such Pledged Collateral).

 

SECTION 8. Miscellaneous.

 

8.1           Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any of the Loan Documents or any of the
Trucano Documents, the provisions of this Agreement shall govern and control.

 

8.2           Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by all of the
parties hereto and shall be a continuing agreement of debt and lien
subordination until Payment in Full of Loan Document Priority Debt or Payment in
Full of Trucano Debt. Agent and the other Loan Document Claimholders may
continue, at any time, without notice to Trucano, to extend credit and other
financial accommodations to or for the benefit of Parent or any of its
Subsidiaries constituting Loan Document Debt. Agent and the other Loan Document
Claimholders may, at any time and from time to time in accordance with the Loan
Documents or applicable law, without the consent of, and without notice to,
Trucano, without incurring any liabilities to Trucano and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
amend, renew, exchange, extend, modify, or supplement or increase in any manner
any Liens held by Agent or any other Loan Document Claimholder, the Loan
Document Debt, or any of the Loan Documents. Notwithstanding the foregoing,
Agent agrees on behalf of itself and the other Loan Document Claimholders that
the Commitments under the Loan Documents shall terminate on March 31, 2013
unless Trucano in his sole discretion shall agree in a writing delivered to
Agent to extend such date. Agent and Trucano each hereby waives any right it or
he may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency Proceeding. The
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy
Code. All references to Parent or any of its Subsidiaries shall include any such
person as debtor and debtor-in-possession and any receiver or trustee for such
person in any Insolvency Proceeding.

 

page 10 of 14

 

 

8.3           Amendments; Waivers. No amendment, modification, or waiver of any
of the provisions of this Agreement shall be effective unless the same shall be
in writing signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time.

 

8.4           Notices. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service or electronic mail and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
electronic mail, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth on the signature pages
hereof or as may be designated by such party in a written notice to all of the
other parties.

 

8.5           APPLICABLE LAW, ETC.

 

(a)          THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

(b)          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA. EACH PARTY HERETO WAIVES, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 8.5(b).

 

(c)          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY WAIVES ITS RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM"). EACH
PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)          IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN
SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

page 11 of 14

 

 

(i)          WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii)
BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)         THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)        UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)         THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 

page 12 of 14

 

 

(vi)        THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)       THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

 

8.6           ADVICE OF COUNSEL. TRUCANO ACKNOWLEDGES AND REPRESENTS THAT HE HAS
EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH
ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.

 

8.7           Binding on Successors and Assigns. This Agreement shall be binding
upon Agent, Loan Document Claimholders, Trucano, and their respective successors
and assigns (including any trust holding any of assets or properties of such
persons and any estates (if any) of such persons).

 

8.8           No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of Loan Document Claimholders and Trucano. In no event shall Parent or any
of its Subsidiaries be a third party beneficiary of this Agreement or have any
rights hereunder.

 

8.9           Certain Waivers. All of the Loan Document Debt shall be deemed to
have been made or incurred in reliance upon this Agreement. Trucano expressly
waives all notice of the acceptance by Agent and the Lenders of the
subordination and other provisions of this Agreement and all other notices not
specifically required pursuant to the terms of this Agreement whatsoever, and
Trucano expressly consents to reliance by Agent and each Lender upon the
subordination and other agreements as herein provided. Trucano agrees that none
of Agent or any Lender has made any warranties or representations with respect
to the due execution, legality, validity, completeness or enforceability of the
Loan Documents or the collectibility of the obligations thereunder, that Agent
and the Lenders shall be entitled to manage and supervise the Loan Document Debt
in accordance with applicable law and their usual practices, modified from time
to time as they deem appropriate under the circumstances, and that Agent and the
Lenders shall not have any liability to Trucano or the Sellers for, and Trucano
(on behalf of himself and the Sellers) waives any claim which Trucano may now or
hereafter have against Agent or any Lender arising out of (a) any and all
actions which Agent or any Lenders may take or omit to take (including, without
limitation, actions with respect to the creation, perfection or continuation of
liens on or security interests in the Loan Document Debt, actions with respect
to the occurrence of a Loan Document Default, actions with respect to the
foreclosure upon, sale, release, or depreciation of, or failure to realize upon,
the Collateral and actions with respect to the collection of any claim for all
or any part of the Loan Document Debt from any account debtor, guarantor or any
other party) with respect to the documents regarding the Loan Document Debt or
any other agreement related thereto or to the collection of the Loan Document
Debt or the valuation, use, protection or release of the Collateral and/or other
security for the Loan Document Debt, (b) the election by the holders of the Loan
Document Debt in any Insolvency Proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or (c) any
borrowing of, or grant of a security interest under Section 364 of the
Bankruptcy Code to Borrower or any Guarantor as debtor-in-possession. Trucano
agrees that Agent shall have no obligation to marshal any property, instruments,
documents, agreements or guaranties (including any Collateral) before enforcing
its rights against any portion of the Collateral or its rights herein as against
Trucano.

 

page 13 of 14

 

 

8.10         Integration; Term Loan Intercreditor Agreement. This Agreement
reflects the entire understanding of the parties with respect to the subject
matter hereof and shall not be contradicted or qualified by any other agreement,
oral or written, before the date hereof. Nothing in this Agreement shall alter
or amend the rights and obligations of Term Loan Agent and Trucano with respect
to the Term Loan Intercreditor Agreement or the relative priority of the Liens
securing the obligations under the Term Loan Credit Agreement and related loan
documentation and the Liens securing the Trucano Debt. WFGC, in its capacity as
Term Loan Agent, and Trucano each hereby ratify and reaffirm the Term Loan
Intercreditor Agreement.

 

8.11         Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of Agent and the other Loan Document Claimholders, on the one hand, and
Trucano on the other hand. Nothing in this Agreement shall impair, as between
Parent or any of its Subsidiaries and Agent and the other Loan Document
Claimholders, or as between Parent or any of its Subsidiaries and Trucano, any
obligations of Parent or its Subsidiaries to pay principal, interest, fees and
other amounts as provided in the Loan Documents and the Trucano Documents,
respectively.

 

[Signatures follow on next page.]

 

page 14 of 14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WELLS FARGO GAMING CAPITAL, LLC,
a Delaware limited liability company,
as Agent

 

By: /s/ Everardo Gomez  

 

Printed Name: Everardo Gomez

 

Title: AVP

 

Addresses for WFGC Notices: with a copy contemporaneously sent to:     WELLS
FARGO GAMING CAPITAL, LLC PAUL HASTINGS LLP 333 South Grand Avenue, 12th Floor
515 S. Flower Street Los Angeles, CA 90071 Twenty-fifth Floor Attn: Everardo
Gomez   Los Angeles, California  90071 Fax No.: (877) 302-7024 Attn:  John
Francis Hilson, Esq.   Fax No.:  (213) 996-3300

 

 

 

 

/s/ Michael J. Trucano   Michael J. Trucano, as Sellers’ Representative  

 

Addresses for Trucano Notices: with a copy contemporaneously sent to:    
Michael J. Trucano Richard A. Pluimer 908 Main Street Brady Pluimer, P.C.
Deadwood, SD 57732 135 E. Colorado Blvd.   Spearfish, SD 57783

 

 

 

 

ACKNOWLEDGMENT

 

Parent and each of Parent’s undersigned Subsidiaries each hereby acknowledge
that they have received a copy of the foregoing Intercreditor and Subordination
Agreement (as in effect on the date hereof, the “Initial Intercreditor
Agreement”) and (1) agree to recognize all rights granted by the Initial
Intercreditor Agreement to Agent, the other Loan Document Claimholders, and
Trucano; (2) agree to waive the provisions of Section 9-615(a) of the UCC in
connection with the application of proceeds of the Collateral in accordance with
the provisions of the Initial Intercreditor Agreement; and (3) agree that they
will not do any act or perform any obligation that is not in accordance with the
agreements set forth in the Initial Intercreditor Agreement. Parent and each of
Parent’s undersigned Subsidiaries each further acknowledge and agree that they
are not an intended beneficiary or third party beneficiary under the Initial
Intercreditor Agreement, as amended, restated, supplemented, or otherwise
modified hereafter.

 

 

 

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

NEVADA GOLD & CASINOS, INC.,
a Nevada corporation       By: /s/ Robert B. Sturges   Name: Robert B. Sturges  
Title: CEO  

 

 

 

 

NG SOUTH DAKOTA, LLC,
a South Dakota limited liability company       By: /s/ Robert B. Sturges   Name:
Robert B. Sturges   Title: Manager       A.G. TRUCANO, SON & GRANDSON, INC.,
a South Dakota corporation       By: /s/ Robert B. Sturges   Name: Robert B.
Sturges   Title: President  

 



 

